Citation Nr: 0522446	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in June 1998, at a 
Board videoconference hearing in December 2001, and at a 
Board hearing at the RO in April 2005.

In an August 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an July 2000 Order, the Court 
granted a Joint Motion of the parties and vacated the Board's 
August 1999 decision.  Subsequently, the Board remanded the 
matter in January 2001, June 2003 and March 2004.  The Board 
sent the matter for additional development of the evidence in 
March 2002.


FINDING OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Any back pain noted during the veteran's active duty 
service was acute in nature and resolved without leaving 
chronic disability.

3.  The medical evidence shows that the veteran's low back 
disability was first diagnosed after service and there is no 
competent evidence that suggests a causal link between his 
low back disability and any incident of active service.



CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2001 and June 2003 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded a VA examination, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that, in February 
1971, the veteran complained of a sore back.  The lumbar 
muscles on the right had spasms.  The assessment was an acute 
back strain.  Rest, heat and medication were recommended.  
Later that day, on separation examination, there were no back 
complaints and the veteran's spine and muscles were normal.  

Post-service medical records show that the veteran did not 
receive any treatment for back problems following discharge 
from service until 1977.  Current medical evidence shows that 
the veteran has a back disability.

As the record reflects that the veteran had an incident of 
back pain during active duty service and currently has a low 
back disability, the Board's inquiry must now focus upon 
whether there is an etiological relationship between the back 
pain noted in service and the veteran's current low back 
disability.  There are several medical opinions of record 
that address this issue.

In an August 1997 letter, Robert McGuire, Jr., M.D. states 
that there is absolutely no way that he would be able to 
state with a reasonable degree of medical probability that 
the February 1971 injury during active duty service was the 
cause of the veteran's present low back disability.  

An August 2003 VA examination report shows that after 
reviewing the veteran's claims file and physically examining 
the veteran, the examiner believed that it was unlikely that 
the veteran's current back problems were related to the 
lumbar strain incurred in 1971.  

In January 2005 the same examiner clarified that he felt that 
the 1971 incident was not responsible for the current back 
pain because if the initial injury was responsible, the 
veteran should have had recurrent episodes of pain severe 
enough to cause him to see a physician on numerous occasions 
between 1971 and 1977 and the record shows this was not the 
case.  There are no contrary medical opinions of record.

In sum, the medical evidence of record shows that the veteran 
had one incident of back pain in service in 1971 and did not 
complain of any back problems at discharge from service later 
that same day.  Additionally, the record shows no treatment 
for back pain for more than five years following discharge 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the medical opinions of record show that it is 
unlikely that the veteran's current back problems are related 
to the back injury in active duty service.  As such, the 
Board finds that the incident of back pain during active duty 
service was acute in nature and resolved without leaving any 
residual disability and that there is no relationship between 
the veteran's current low back disability and his active duty 
service.  Therefore, service connection for a low back 
disability is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a low back disability is denied.



			
                  GARY L. GICK                                     
CLIFFORD R. OLSON
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


